Case 19-54156-pmb         Doc 40    Filed 05/18/20 Entered 05/18/20 15:47:33         Desc Main
                                   Document      Page 1 of 14


                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

In Re:                                               Chapter 13

Trevilyn Lee Jackson,                                Case No. 19-54156-PMB
                                Debtor.


Broker Solutions, Inc. dba New American
Funding, its successors or assigns,
                                                     Contested Matter
                                Movant,

V.

Trevilyn Lee Jackson, Debtor, and Melissa

J. Davey, Chapter 13 Trustee,

                                Respondents.


                 MOTION TO MODIFY STAY BY REASON OF DEFAULT

         BROKER SOLUTIONS, INC. DBA NEW AMERICAN FUNDING, ITS

SUCCESSORS OR ASSIGNS, Movant herein, moves the Court to enter an Order modifying the

stay in the above-matter, and shows:

                                                1.

         On February 18, 2020, the Court entered an Order which required Debtor to make certain

payments to Movant. See Exhibit "A".

                                                2.

         Debtor has defaulted in his obligation under said Order. See Exhibit "B".
Case 19-54156-pmb          Doc 40    Filed 05/18/20 Entered 05/18/20 15:47:33       Desc Main
                                    Document      Page 2 of 14


                                               3.

       On March 24, 2020, Movant sent notification of default to Debtor and Debtor’s counsel

in accordance with the terms of said Order. See Exhibits "C" and "D".

                                               4.

       More than ten (10) days have elapsed and Debtor has failed to cure the non-compliance

with this Court's Order.



       WHEREFORE, Movant respectfully requests that this honorable Court enter an Order

modifying the stay of U.S. Bankruptcy Code Section 362, in respect of Debtor’s real property

located at 3616 Heritage Estates, Lithonia, GA 30038. Movant also request that upon entry of an

Order Modifying the automatic stay of Section 362 the Chapter 13 Trustee would cease

disbursements on Movant’s Proof of Claim and that the Court order the Federal Rule of

Bankruptcy Procedure 4001(a)(3) fourteen (14) day stay of Bankruptcy Rule stay be waived is

not applicable so that Movant may immediately enforce and implement and order granting relief

from the automatic stay.

Dated ____May 18, 2020_______________               Shapiro Pendergast & Hasty, LLP


                                                    /s/ Taylor S. Mansell
                                                    Taylor S. Mansell
                                                    Georgia Bar No. 940461
                                                    211 Perimeter Center Parkway, N.E.
                                                    Suite 300
                                                    Atlanta, GA 30346
                                                    Phone: (770) 220-2535
                                                    Fax: (770) 220-2665
                                                    tmansell@logs.com
Case 19-54156-pmb        Doc 40     Filed 05/18/20 Entered 05/18/20 15:47:33              Desc Main
                                   Document      Page 3 of 14



                                 CERTIFICATE OF SERVICE

       This is to certify that I have this day served a true and correct copy of the within Notice of

Motion and Motion to Modify Stay by Reason of Default filed in this bankruptcy matter via

electronic mail notice to parties, and their representatives, who are ECF Filers and Consent

Users, or by depositing a copy of same in the United States Mail, postage prepaid, all other

interested parties at the indicated addresses as follows:

Trevilyn Lee Jackson
3616 Heritage Estates
Lithonia, GA 30038

Howard P. Slomka
Slipakoff & Slomka, PC
se@myatllaw.com

Melissa J. Davey
Melissa J. Davey, Standing Ch 13 Trustee
mail@13trusteeatlanta.com


Dated ____May 18, 2020_______________                  Shapiro Pendergast & Hasty, LLP


                                                       /s/ Taylor S. Mansell
                                                       Taylor S. Mansell
                                                       Georgia Bar No. 940461
                                                       211 Perimeter Center Parkway, N.E.
                                                       Suite 300
                                                       Atlanta, GA 30346
                                                       Phone: (770) 220-2535
                                                       Fax: (770) 220-2665
                                                       tmansell@logs.com
 Case 19-54156-pmb          Doc 37
                                40    Filed 02/18/20
                                            05/18/20 Entered 02/18/20
                                                               05/18/20 10:59:53
                                                                        15:47:33        Desc Main
                                     Document
                                     Document Page Page41of
                                                          of14
                                                             7

EXHIBIT A




       IT IS ORDERED as set forth below:



       Date: February 18, 2020
                                                          _____________________________________
                                                                        Paul Baisier
                                                                U.S. Bankruptcy Court Judge

    _______________________________________________________________


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

  In Re:                                              Chapter 13
  Trevilyn Lee Jackson,
                                 Debtor.              Case No. 19-54156-PMB


  Broker Solutions, Inc. dba New American
  Funding,
                                                      Contested Matter
                                 Movant,
  V.

  Trevilyn Lee Jackson, Debtor, and Linda
  R Jackson, Codebtor, and Melissa J.
  Davey, Chapter 13 Trustee,
                             Respondents.

                           ORDER DENYING MOTION FOR RELIEF
                           AND ORDER LIFTING CODEBTOR STAY

            This matter arose upon the Motion of Broker Solutions, Inc. dba New American Funding,

  its successors or assigns, (hereinafter referred to as “Movant”), Motion for Relief from the Stay

  of 11 U.S.C. § 362 and Motion for Relief from Codebtor Stay of 11 U.S.C. § 1301 filed on

  November 18, 2019 (Doc No. 34), scheduled by Movant for hearing on December 19, 2019 and
Case 19-54156-pmb       Doc 40
                            37     Filed 05/18/20
                                         02/18/20 Entered 05/18/20
                                                            02/18/20 15:47:33
                                                                     10:59:53        Desc Main
                                  Document
                                  Document Page Page52of
                                                       of14
                                                          7


upon notice which Movant contends was given to all parties in interest. The hearing on the

Motion was subsequently rescheduled for January 9, 2020. Codebtor failed to appear and/or

otherwise respond. For the purposes of this hearing, Debtor and Movant stipulate the following:

       Movant contends it has a valid, binding and perfected security interest in 3616 Heritage

Estates, Lithonia, GA 30038, (hereinafter referred to as “Collateral”); Movant holds a secured

claim in the Collateral in the original amount of $319,212.00 pursuant to a Note, secured by a

Deed to Secure Debt, dated December 29, 2017, as recorded and more particularly described in

public records at Deed Book 26697, Page 347, DeKalb County Records; At the time the Motion

for Relief was filed, Debtor was behind in the post-petition mortgage payments to Movant.

       The post-petition arrearage through January 9, 2020, totals $10,688.26, consisting of the

monthly payments of October 1, 2019 through January 1, 2020 at $1,713.60 each, less a suspense

balance in the amount of $196.58, plus attorney fees and costs at $1,031.00.

       1. The amount of post-petition arrearage owed by Debtor as of January 9, 2020 is

           $10,688.26, and it shall be paid as set forth below;

           A. Debtor shall pay directly to New American Funding at New American Funding,

               11001 Lakeline Blvd., No. 325, Austin, TX 78717 $1,713.60 instanter payment

               due by January 31, 2020. The balance of said post-petition arrearage ($8,974.66)

               shall be paid as follows:

           B. Debtor shall pay the balance of said post-petition arrearage, $8,974.66, shall be

               paid in nine (9) monthly payments, made up of eight (8) monthly stipulated

               payments in the amount of $997.18 beginning February 15, 2020, with the final

               stipulated payment, in the amount of $997.22 due October 15, 2020. Debtor’s

               regular monthly mortgage payments shall resume with the payment due February
Case 19-54156-pmb        Doc 40
                             37     Filed 05/18/20
                                          02/18/20 Entered 05/18/20
                                                             02/18/20 15:47:33
                                                                      10:59:53          Desc Main
                                   Document
                                   Document Page Page63of
                                                        of14
                                                           7


               1, 2020. Payment shall be sent to: New American Funding at New American

               Funding, 11001 Lakeline Blvd., No. 325, Austin, TX 78717. In the event that the

               regular monthly mortgage payment changes, Debtor shall pay the modified

               payment amount on the first (1st) day of each month.


      2.   Notwithstanding any provisions hereof, the Automatic Stay of 11 U.S.C. §362 shall

           terminate, if not sooner terminated, upon entry of the Order of Discharge.

      3. The payment terms of this Agreed Order shall not survive upon entry of an Order of

           Dismissal.

      4. The payment terms of this Agreed Order shall not survive upon conversion to a case

           under Chapter 7 of the Code. In the event of conversion, Movant shall not be bound by

           the payment schedule of this Agreed Order. Upon conversion of this case to a Chapter 7

           case, all pre-petition and post-petition delinquent payments, fees, and charges due under

           the Note and Security Deed shall become immediately payable to Movant.

      5. Upon delinquency by Debtor in the payment of any sum specified herein, or in any

           regular monthly mortgage payments which come due according to Movant’s Note

           and Deed for a period of nine (9) months from the first payment owed under this

           Order, Movant may be permitted to recover and dispose of the Collateral pursuant to

           applicable state law only after submitting a Delinquency Motion (as more particularly

           described below) and the entry of an order modifying the automatic stay of 11 U.S.C.

           § 362 in the following manner:

           A. Counsel for Movant shall serve both Debtor and Debtor’s counsel of record with

              written notice of the specific facts of the delinquency (the "Delinquency Notice");

              said notice may be contained in a letter but shall
Case 19-54156-pmb    Doc 40
                         37    Filed 05/18/20
                                     02/18/20 Entered 05/18/20
                                                        02/18/20 15:47:33
                                                                 10:59:53        Desc Main
                              Document
                              Document Page Page74of
                                                   of14
                                                      7


               (1)    state that Debtor may cure the delinquency within ten (10) calendar

                      days of receipt of said notice in certified funds, and

               (2)    shall specifically provide the correct street address for mailing and

                      delivering such payment; Pursuant to this Order, Debtor shall be

                      presumed to have received the Delinquency Notice on the fifth (5th)

                      calendar day following the mailing of said notice by Counsel for

                      Movant; provided, however, that

                      (a) the Delinquency Notice is properly addressed to Debtor at the

                         address set forth on the Docket, unless Movant or Counsel for

                         Movant receives notice in writing of a change in Debtor’s address

                         within a reasonable time prior to the mailing of the Delinquency

                         Notice; and

                      (b) the Delinquency Notice is not returned to Counsel for Movant by

                         the U.S. Postal Service as undeliverable by reason of improper

                         address.

        B. If Debtor fails to cure the delinquency within ten (10) days of receipt of said

           written notice, Counsel for Movant may present to the Court, after service on both

           the Debtor and Debtor’s counsel:

               (1)    a motion, which must contain allegations of the specific facts of the

                      delinquency; provided, however, that, instead of alleging the facts of

                      the delinquency in the motion, the motion may be accompanied by an

                      affidavit from Movant setting forth the specific facts of the

                      delinquency;
Case 19-54156-pmb          Doc 40
                               37    Filed 05/18/20
                                           02/18/20 Entered 05/18/20
                                                              02/18/20 15:47:33
                                                                       10:59:53           Desc Main
                                    Document
                                    Document Page Page85of
                                                         of14
                                                            7


                  (2)       a copy of the Delinquency Notice;

                  (3)       Upon the filing of said Delinquency Motion the Court may enter an

                            order modifying the stay as to the Property, without further hearing.

                  (4)       In the event relief from the automatic is later granted, the Trustee shall

                            cease funding any balance of Movant’s claim and the provisions of

                            Fed. R. P. 4001 (a)(3) may be waived.

                  (5)       Upon completion any foreclosure sale, any funds in excess of the

                            Movant’s claim under the Note and Security Deed and those of any

                            subordinate lienholder(s) properly entitled to receive proceeds under

                            applicable State Law that would otherwise be payable to the Debtor,

                            shall be remitted to the Trustee for the benefit of the estate while the

                            Debtor remains in bankruptcy.

       In the event an Order granting relief from automatic stay of Section 362 is entered,

without further notice or hearing, an Order lifting the automatic stay may provide that

Movant's claim shall no longer be provided for in the Plan pursuant to Section 1322(b)(5)

of the Code, that the Trustee shall cease funding the balance of the claim.

       By consent, therefore, it is hereby

       ORDERED that Motion is denied and the agreement of the Movant and Debtor as set

forth above is approved.

       ORDERED that the CoDebtor Stay of 11 U.S.C. § 1301 is hereby lifted as to Movant.

                                      END OF DOCUMENT
Case 19-54156-pmb         Doc 40
                              37    Filed 05/18/20
                                          02/18/20 Entered 05/18/20
                                                             02/18/20 15:47:33
                                                                      10:59:53      Desc Main
                                   Document
                                   Document Page Page96of
                                                        of14
                                                           7


Prepared by:                                 Read and Approved by:


 /s/ Elizabeth Childers                      /s/Howard P. Slomka       (with express permission)
Elizabeth Childers                           Howard P. Slomka
Georgia Bar No. 143546                       Georgia Bar No. 652875
211 Perimeter Center Parkway, N.E.           Slipakoff & Slomka, PC
Suite 300                                    Overlook III - Suite 1700
Atlanta, GA 30346                            2859 Paces Ferry Rd, SE
(770) 220-2535                               Atlanta, GA 30339
 echilders@logs.com                          (404)800-4001
Attorney for Movant                          Attorney for Debtor

                                             No Opposition:


                                             /s/Kelsey A.            (with express permission)
                                             Makeever
                                             Kelsey A. Makeever
                                             Georgia Bar No. 371499
                                             Melissa J. Davey
                                             Suite 200
                                             260 Peachtree Street, NW
                                             Atlanta, GA 30303
                                             678-510-1444
                                             Attorney for Chapter 13 Trustee
Case 19-54156-pmb   Doc 40
                        37    Filed 05/18/20
                                    02/18/20 Entered 05/18/20
                                                       02/18/20 15:47:33
                                                                10:59:53   Desc Main
                             Document
                              Document PagePage10
                                                7 of 7
                                                     14


                                DISTRIBUTION LIST

           TREVILYN LEE JACKSON
           3616 Heritage Estates
           Lithonia, GA 30038

           LINDA R JACKSON
           3616 Heritage Estates
           Lithonia, GA 30038

           HOWARD P. SLOMKA
           Slipakoff & Slomka, PC
           Overlook III - Suite 1700
           2859 Paces Ferry Rd, SE
           Atlanta, GA 30339

           MELISSA J. DAVEY
           Melissa J. Davey, Standing Ch 13 Trustee
           Suite 200
           260 Peachtree Street, NW
           Atlanta, GA 30303

           Shapiro Pendergast & Hasty, LLP
           211 Perimeter Center Parkway, N.E.
           Suite 300
           Atlanta, GA 30346
     Case 19-54156-pmb   Doc 40    Filed 05/18/20 Entered 05/18/20 15:47:33   Desc Main
                                  Document     Page 11 of 14




EXHIBIT B
Case 19-54156-pmb   Doc 40    Filed 05/18/20 Entered 05/18/20 15:47:33   Desc Main
                             Document     Page 12 of 14
            Case 19-54156-pmb          Doc 40    Filed 05/18/20 Entered 05/18/20 15:47:33             Desc Main
                                                Document     Page 13 of 14
                                                                                        Partners:
                    Shapiro Pendergast & Hasty, LLP                                     Gerald M. Shapiro (FL, IL)
                    Attorneys at Law                                                    David S. Kreisman (IL)
                                                                                        John Pendergast (GA)
                    211 Perimeter Center Parkway, N.E., Suite 300
                    Atlanta, Georgia 30346                                              Managing Partner:
                    Tel: (770) 220-2535 • Fax: (770) 220-2665                           Philip Hasty (GA)



EXHIBIT C




                                                        March 24, 2020

            Howard P. Slomka
            Slipakoff & Slomka, PC
            Overlook III - Suite 1700
            2859 Paces Ferry Rd, SE
            Atlanta, GA 30339

            Re:    Broker Solutions, Inc. dba New American Funding
                   v. Trevilyn Lee Jackson
                   Chapter 13 Case No. 19-54156-PMB

            Dear Howard P. Slomka:

            Enclosed is a copy of a letter that has been sent to your above-referenced client(s) who is in
            default of the Order entered in this matter. Please be informed that if said default is not cured,
            we will seek relief on behalf of our client pursuant to the terms of the Order.

            If you have any questions concerning this notice, please feel free to call us at (770) 220-2535.
            Please reference our file no. 18-071434. DO NOT ADVISE YOUR CLIENT TO CONTACT
            THIS OFFICE.
                                                                    Very truly yours,



                                                                    ___/s/ Elizabeth Childers________
                                                                    Elizabeth Childers, BAR # 143546
            /KD
            Enclosure




                                            www.LOGS.com/shapiro_pendergast_hasty
    Case 19-54156-pmb             Doc 40     Filed 05/18/20 Entered 05/18/20 15:47:33                      Desc Main
                                            Document     Page 14 of 14
                                                                                            Partners:
               Shapiro Pendergast & Hasty, LLP                                              Gerald M. Shapiro (FL, IL)
               Attorneys at Law                                                             David S. Kreisman (IL)
                                                                                            John Pendergast (GA)
               211 Perimeter Center Parkway, N.E., Suite 300
               Atlanta, Georgia 30346                                                       Managing Partner:
               Tel: (770) 220-2535 • Fax: (770) 220-2665                                    Philip Hasty (GA)



EXHIBIT D
                                                      March 24, 2020

     Trevilyn Lee Jackson
     3616 Heritage Estates
     Lithonia, GA 30038

     Re:     Broker Solutions, Inc. dba New American Funding
             v. Trevilyn Lee Jackson
             Chapter 13 Case No. 19-54156-PMB

     Dear Trevilyn Lee Jackson:

     This letter is to advise that you are in default of the Order entered in this case by Judge Paul M. Baisier on
     February 18, 2020. You have ten (10) calendar days from your receipt of this letter in which to cure said
     default, or we will seek relief on behalf of our client pursuant to the terms of the Order.

     As of March 13, 2020, the amount of default pursuant to the Order is $6,137.98, which is composed of the
     following amounts:

     Instanter payment 1/31/2020) at $1,713.60 each totaling $1,713.60
     2 payments (2/1/2020 - 3/1/2020) at $1,713.60 each totaling $3,427.20
     1 stipulation payment (2/15/2020) at $997.18 each totaling $997.18

     This figure is good through March 15, 2020 and is subject to change. If funds are remitted on or after March
     15, 2020, an additional payment of $997.18 will need to be added to the default, for a total amount of
     $7,135.16.

     Reinstatement funds must be (a) either a Cashier's check or money order; (b) for the full amount stated above;
     and (c) remitted to New American Funding at New American Funding, 11001 Lakeline Blvd., No. 325, Austin,
     TX 78717on or before 5:00 p.m. on the tenth day. We are anticipating all interested parties will receive this
     notice by March 29, 2020, and the tenth day will be April 8, 2020.

     If you have any questions concerning this matter, please contact your attorney, Howard P. Slomka, Slipakoff
     & Slomka, PC, who has also received a copy of this notice.

     Very truly yours,

     /s/ Elizabeth Childers
     Elizabeth Childers, BAR # 143546
     /KD
                            **WE ARE ATTEMPTING TO COLLECT A DEBT AND ANY
                       INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE**




                                         www.LOGS.com/shapiro_pendergast_hasty
